Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 03/02/2022, 01/28/2022, 10/04,2021, 09/01/2021 & 07/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
FOREIGN PRIORITY
A claim for foreign priority under 35 U.S.C § 119 (a) - (d), which was contained in the Declaration and Power of Attorney filed on 12/15/2020 has been acknowledged.  Acknowledgement of claimed foreign priority and receipt of priority documents is reflected in form PTO-326 Office Action Summary.
DRAWINGS OBJECTIONS
	The drawings are objected to under 37 CFR 1.83(a) because they fail to clearly label elements:
	Figure 5 items 40-44
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be labeled in the drawing (that is, suitable legends are needed for above mentioned elements). MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. In this case, general shapes may be viewed as over generalized and indistinguishable. Corrected drawings with a label or legend identifying elements would alleviate above issue.
CLAIM INTERPRETATIONS - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, independent claim 1 and any related dependent claims that may apply include limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Tanaka
規由 栗山育往 時本 (Translated & hereafter “KURIYAMA”)(Japanese Publication 5293782B2)
**ALL NPL/FOREIGN DOCS ATTACHED OR CURRENTLY ON RECORD**

As to claim 6, KURIYAMA discloses an autofocusing method for a device for measuring a mask for microlithography with an imaging device with an imaging optical unit, the method comprising the following steps: a) imaging a focusing structure embodied as a gap in a focusing image plane on the mask, said focusing image plane intersecting a focal plane of the imaging optical unit (85, Fig. 5 and Corresponding Disclosure), 12Attorney Docket 47083-0007001 b) recording a focus caustic of the focusing structure that results from step (See S3-S4, Fig. 5 & corresponding Disclosure) a), c) determining the distance between the focal plane of the imaging device and a surface of the mask on the basis of the recording of the focus caustic (See S5-S6, Fig. 5 & corresponding Disclosure), d) moving the mask by the distance ascertained from method step (See S7, Fig. 5 & corresponding Disclosure) c), and e) repeating steps a) to d) until the distance is smaller than a predetermined value (if the image processing is the first time (YES in step S8) and the contrast increasing direction can be determined (YES in step S9), the position of the objective lens (85)(Z-axis height) is shifted in the contrast increasing direction (step S10), and the imaging and the first image processing and repeated again (steps S3-S4, Fig. 5 & Corresponding Disclosure)
As to claim 7, KURIYAMA discloses everything as disclosed in claim 6. In addition, KURIYAMA discloses wherein a caustic center is determined as a location of the highest intensity in the focus caustic of the gap. (Abstract and Occurrences of ‘Maximum Contrast Ratio’ disclose determining the position with the maximum contrast ratio…when the height position of the street (ST) of the substrate (S) mounted on the stage (5) is at the ideal position, which is the target when the substrate (s) is manufactured, the maximum contrast position of the projected image of the first light shielding pattern (PT1) matches the center of the captured image…See Fig. 1, 3 and Corresponding Disclosure)
As to claims 8 & 17, KURIYAMA discloses everything as disclosed in claims 6-7. In addition, KURIYAMA discloses wherein a caustic center is determined as a location of the narrowest constriction in the imaged focus caustic of the gap. (See Fig. 3 & Corresponding Disclosure)
As to claims 9 & 18, KURIYAMA discloses everything as disclosed in claims 6-7. In addition, KURIYAMA discloses wherein the focusing structure comprises a plurality of gaps and the distance between the focal plane of the imaging device and the surface of the mask is determined by use of an evaluation of the caustic centers of the imaging of the gaps. (See Fig. 1 & 3 and Corresponding Disclosure wherein “when the height position of the street (ST) of the substrate (S) mounted on the stage (5) is at the ideal position, which is the target position when the substrate (S) is manufactured, the maximum contrast position (corresponding to an alternative focusing method of the present application) of the projected image of the first light-shielding (PT1) matches the center of the captured image (corresponding to the reference line of the present application)
As to claims 10 & 19, KURIYAMA discloses everything as disclosed in claims 6-7. In addition, KURIYAMA discloses wherein a reference line is formed in the recording of the focus caustic. (See Fig. 1 & 3 and Corresponding Disclosure wherein “when the height position of the street (ST) of the substrate (S) mounted on the stage (5) is at the ideal position, which is the target position when the substrate (S) is manufactured, the maximum contrast position (corresponding to an alternative focusing method of the present application) of the projected image of the first light-shielding (PT1) matches the center of the captured image (corresponding to the reference line of the present application)
As to claim 11, KURIYAMA discloses everything as disclosed in claim 10. In addition, KURIYAMA discloses wherein the position of the reference line is determined by an alternative focusing method. (See Fig. 1 & 3 and Corresponding Disclosure wherein “when the height position of the street (ST) of the substrate (S) mounted on the stage (5) is at the ideal position, which is the target position when the substrate (S) is manufactured, the maximum contrast position (corresponding to an alternative focusing method of the present application) of the projected image of the first light-shielding (PT1) matches the center of the captured image (corresponding to the reference line of the present application)
As to claim 12, KURIYAMA discloses everything as disclosed in claim 7. In addition, KURIYAMA discloses wherein the distance between the surface of the mask and the focal plane is determined from the distance between the caustic center and the reference line. (See Fig. 1 & 3 and Corresponding Disclosure wherein “when the height position of the street (ST) of the substrate (S) mounted on the stage (5) is at the ideal position, which is the target position when the substrate (S) is manufactured, the maximum contrast position (corresponding to an alternative focusing method of the present application) of the projected image of the first light-shielding (PT1) matches the center of the captured image (corresponding to the reference line of the present application)
As to claim 13, KURIYAMA discloses everything as disclosed in claim 6. In addition, KURIYAMA discloses wherein the mask is moved during the focus measurement in a plane perpendicular to the optical axis of the autofocus optical unit obliquely with respect to the orientation of the imaging of the gap. (See Figs. 1-2 & Corresponding Disclosure wherein mask 82 is arranged on the optical axis (AX1) of the irradiation light (L1) in a posture in which the pattern forming surface (82s) is inclined by an angle with respect to the axis perpendicular to the optical axis (AX1)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over
Arnz et al. (U.S. Publication 2011/0134308)(hereafter Arnz 2011) in view of Arnz et al. (U.S. Publication 2016/0104275) (hereafter Arnz 2016) &規由 栗山育往 時本 (Translated & hereafter “KURIYAMA”)(Japanese Publication 5293782B2)
**ALL NPL/FOREIGN DOCS ATTACHED OR CURRENTLY ON RECORD**
As to claim 1, Arnz 2011 discloses a device for measuring a mask for microlithography, the device comprising: an imaging optical unit (9, Fig. 1 & [0095] discloses imaging optics) with a focal plane (20, Fig. 11 & [0056, 0109] discloses the focusing image 21 is reflected from the sample 3 in the position of Fig. 11 will thus have its best focus (BF) location at the center of the focal plane 20…See [0056] wherein Fig. 11 is a representation illustrating the inventive shift arrangement of the object 3 relative to the focal plane 20 for determining the defocus) for imaging the mask (3, Fig. 1 & [0093] discloses a lithography mask 3), - an object stage (11, Fig. 1 & [0096] discloses an object table 11 wherein object 3 can be positioned) for mounting the mask (3, Fig. 1 & [0093] discloses a lithography mask 3), and an autofocusing device (1, Fig. 1 & [0093, 0097-0098, 0101, 0105] discloses autofocus device 1) for generating a focusing image by way of the imaging of a focusing structure (14, Fig. 1 & [0098] discloses an autofocus optic 14) in a focusing image plane intersecting the focal plane (20, Fig. 11 & [0056, 0109] discloses the focusing image 21 is reflected from the sample 3 in the position of Fig. 11 will thus have its best focus (BF) location at the center of the focal plane 20…See [0056] wherein Fig. 11 is a representation illustrating the inventive shift arrangement of the object 3 relative to the focal plane 20 for determining the defocus).
Arnz 2011 is silent to a movement module for producing a relative movement between object stage and imaging optical unit.
However, Arnz 2016’s [0058] discloses a movement module for producing a relative movement between object stage and imaging optical unit. ([0058] discloses the object stage 11 forms a movement module 12 for the relative movement between object stage 11 and imaging optical assembly 9)
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Arnz 2011’s disclosure to include the above limitations in order to provide varying x/y/z axis movement for varied focusing.
Arnz 2011 in view of Arnz 2016 is silent to wherein the focusing structure is embodied as a gap.
However, KURIYAMA’s Pages 5-7/17 for example discloses a pattern mask (82) includes the light shielding pattern (PT).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify Arnz 2011 in view of Arnz 2016’s disclosure to include the above limitations in order to provide a scanning device with a design/configuration choice which can be used for measurements of objects to be measured with different geometry. 
As to claim 2, Arnz 2011 in view of Arnz 2016 & KURIYAMA discloses everything as disclosed in claim 1. In addition, KURIYAMA discloses wherein a plurality of gaps are formed in the focusing structure. (See wherein Pattern Mask 82 includes a transparent plate and light shielding pattern (PT) formed on a pattern forming surface (82s), which is one main surface of the transparent plate)(See Pages 5-6/17 for example)
As to claim 3, Arnz 2011 in view of Arnz 2016 & KURIYAMA discloses everything as disclosed in claim 2. In addition, KURIYAMA discloses herein the gaps are arranged in a manner rotated with respect to one another. (See wherein the light shielding pattern (PT) is cross shaped by a plurality of light shielding areas)(See Pages 5-6/17 for example)
As to claim 4, Arnz 2011 in view of Arnz 2016 & KURIYAMA discloses everything as disclosed in claim 1. In addition, Arnz 2016  discloses wherein the movement module is configured to move the object stage and the mask and/or the imaging optical unit. ([0058] discloses the object stage 11 forms a movement module 12 for the relative movement between object stage 11 and imaging optical assembly 9)
As to claim 5, Arnz 2011 in view of Arnz 2016 & KURIYAMA discloses everything as disclosed in claim 4. In addition, Arnz 2016 discloses wherein the movement module is configured to move the object stage and the mask in the imaging plane obliquely, in particular diagonally with respect to the orientation of the imaging of the gap. ([0058] discloses the object stage 11 forms a movement module 12 for the relative movement between object stage 11 and imaging optical assembly 9)(See KURIYAMA as it pertains to “gap”)
As to claim 16, Arnz 2011 in view of Arnz 2016 & KURIYAMA discloses everything as disclosed in claim 2. In addition, Arnz 2016 discloses wherein the movement module is configured to move the object stage and the mask and/or the imaging optical unit. ([0058] discloses the object stage 11 forms a movement module 12 for the relative movement between object stage 11 and imaging optical assembly 9)(See KURIYAMA as it pertains to “gap”)
Claims 14-15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka
規由 栗山育往 時本 (Translated & hereafter “KURIYAMA”)(Japanese Publication 5293782B2) in view of Official Notice
As to claims 14-15 & 20, KURIYAMA discloses everything as disclosed in claim 6. In addition,  KURIYAMA (Fig. 2) discloses a high contrast area is more condensed and the energy (or energy density) per unit area of more condensed light is high. 
KURIYAMA is silent to wherein the imaging of the focus caustic is normalized before the evaluation; wherein the normalization is effected by matching the energy per image line of an image of the focus caustic of the gap.
However, the Examiner takes Official Notice of the fact that it was notoriously well known in the art at the time of invention by applicant that wherein the imaging of the focus caustic is normalized before the evaluation; wherein the normalization is effected by matching the energy per image line of an image of the focus caustic of the gap for the advantages of that expressing contrast in the process of specifying the amount of deviation from the ideal position of the height of the street based on the amount of deviation between the highest contrast position and the lattice point position of the street (See Fig. 3  & Corresponding Disclosure)
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661